Citation Nr: 0825671	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 26, 1993, 
for the grant of a 100 percent rating for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted the veteran an increased 
rating for his PTSD, to 100 percent, effective July 26, 1994.  
At that time, the veteran disagreed with the effective date 
assigned.  This claim was remanded for further development in 
February 2006, and now returns again before the Board.

Subsequent to the February 2006 remand, the RO revised the 
veteran's effective date for this issue to July 26, 1993.  As 
such, the issue in appellate status is as listed above. 

The Board notes, as it did in its prior remand of February 
2006, that the veteran's representative has raised a claim of 
clear and unmistakable error (CUE) in a November 1980 rating 
decision.  This issue is again referred to the RO for 
appropriate action. 


FINDINGS OF FACT

The veteran's representative, in a statement dated June 9, 
2008, indicated that she had no disagreement with the 
effective date of July 26, 1993 for the veteran's grant of a 
100 percent rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A statement from the veteran's representative, dated June 9, 
2008, indicates that she does not dispute the July 26, 1993 
effective date for the grant of a 100 percent rating for PTSD 
that the veteran has recently been awarded.  Specifically, 
the veteran's representative states, "[The veteran] does not 
disagree with the reasoning regarding the assignment of the 
July 1993 effective date for the 100-percent rating for his 
service-connected PTSD as stated in the September 13, 2007 
SSOC."  The remainder of the veteran's representative's 
statement addresses the issue of clear and unmistakable error 
(CUE) in a November 1980 rating decision.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The Board finds 
that, with this statement, the appellant, through his 
authorized representative, has effectively withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

The Board notes that the veteran's representative argues 
that, as the RO did not adjudicate the issue of clear and 
unmistakable error (CUE) in a November 1980 rating decision, 
as it was directed to do in the introduction of the Board's 
February 2006 remand, the Board should now take jurisdiction 
of this issue and adjudicate it.

However, except in very specific circumstances, such as a 
claim of CUE in a Board decision, the Board only has the 
legal authority to adjudicate claims that are in appellate 
status.  38 C.F.R. § 20.101 (2007).  As this claim has yet to 
be adjudicated by the RO, it is clearly not in appellate 
status at this time, and the Board therefore may not 
adjudicate it.  

While the Board appreciates the veteran's representative's 
concern that this claim has been pending with the RO for over 
two years, the Board simply has no legal basis under which it 
may wrest jurisdiction of this claim from the RO, and 
encourages the veteran and his representative to contact the 
RO and request that the claim be adjudicated.


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


